Garland, J.
This suit is brought to recover a slave named Michel, whom the plaintiffs allege that their deceased father, by a fraudulent and simulated conveyance, transferred to one Herbert Eastin about twelve years ago, which slave was purchased in 1834, at the sale of his succession, by the defendant. They show, that in a suit of Marie Angel Faustin, their mother, (but as whose heirs they do not sue,) and of another creditor of their father, the sale from him to Eastin was declared simulated, and, as to those parties, revoked, as being in fraud of creditors. Of this revocation the plaintiffs, who sue as the heirs of Francois Labauve, wish to avail themselves. The defendant alleges various grounds of defence, which it is not necessary to state, as we are of opinion that the plaintiffs are not entitled, on the allegations in their petition, to a judgment. When Francois Labauve made the alleged fraudulent sale to Eastin, it does not appear that he took any counter letter. Without one, it is certain he could not set up his own fraud and simulation to annul the act. His heirs have no greater rights than he had, and cannot allege the turpitude of their ancestor for the purpose of enriching themselves. 17 La. 118. 3 Mart. N. S. 48. Of the judgment in favor of Marie Angel Faustin and the other creditor, who sued to revoke the sale to Eastin, these plaintiffs have no right to avail themselves. They were not parties nor privies to those proceedings; and we suppose it is well understood, that judgments in revocatory actions only set aside the acts attacked, so far as effects the interests or rights of those who sue to annul them.

Judgment affirmed.